                Case 5:20-cr-00137-ODW Document 42 Filed 02/24/21 Page 1 of 7 Page ID #:186

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            ED CR 20-00137-ODW

 Defendant           Jayro Diego                                             Social Security No. 0         5   1   7
 akas:   Jay                                                                 (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.    Feb.    24   2021

  COUNSEL                                                                Josef Sadat, retained
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Count 1: 21:841(a)(1),(b)(1)(A)(viii) DISTRIBUTION OF METHAMPHETAMINE
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:

                     One (1) day, TIME SERVED on Count 1 of the Indictment.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established an
inability to pay any fine.


Upon release from imprisonment, the defendant shall be placed on supervised release for a term of Five years
under the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
            Services Office and Second Amended General Order 20-04.

         2.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
               submit to one drug test within 15 days of today’s hearing and at least two periodic drug tests thereafter,
               not to exceed eight tests per month, as directed by the Probation Officer.

         3.    The defendant shall participate in an residential drug treatment program that includes counseling,
               urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall
               abstain from using alcohol and illicit drugs, and from abusing prescription medications during the
               period of supervision. With the consent of defense counsel and the probation officer, defendant has the
               option of participating in the STAR program for a period of not less than one year.

CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1
               Case 5:20-cr-00137-ODW Document 42 Filed 02/24/21 Page 2 of 7 Page ID #:187

 USA vs.      Jayro Diego                                          Docket No.:   ED CR 20-00137-ODW

         4.   The defendant shall participate in mental health treatment, which may include evaluation and
              counseling, until discharged from the program by the treatment provider, with the approval of the
              Probation Officer.


         5. During the period of community supervision, the defendant shall pay the special assessment in
            accordance with this judgment's orders pertaining to such payment.

         6.   The defendant shall cooperate in the collection of a DNA sample from himself.

         7.   The defendant shall not associate with anyone known to the defendant to be a member of the Eastside
               Rivas Gang and others known to the defendant to be participants in the Eastside Rivas Gang's criminal
               activities, with the exception of the defendant's family members. The defendant may not wear, display,
               use or possess any gang insignias, emblems, badges, buttons, caps, jackets, or any other clothing
              that defendant knows evidence affiliation with the Eastside Rivas Gang, and may not display any signs
              or gestures that defendant knows evidence affiliation with the Eastside Rivas Gang.

         8.   As directed by the Probation Officer, the defendant shall not be present in any area known to the
                 defendant to be a location where members of the Eastside Rivas Gang meet or assemble.

         9. Defendant is ordered to serve one year of home detention. He is permitted to leave home for medical
            appointments, religious services, meetings with his attorney and employment.

         10. Defendant is ordered to serve 1,000 hours of community service as directed by the Probation Officer.

         The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report, and
         any previous mental health evaluations or reports, to the treatment provider. The treatment provider
         may provide information (excluding the Presentence report), to State or local social service agencies
         (such as the State of California, Department of Social Service), for the purpose of the client's
         rehabilitation.


         Pursuant to 18 U.S.C. § 3553(a), the Court shall impose a sentence sufficient, but not greater than
         necessary, to comply with the purposes set forth in paragraph (2) of this subsection. The Court, in
         determining the particular sentence to be imposed, shall consider --


         1.          The nature and circumstances of the offense and the history and characteristics of the defendant;
         2.          The need for the sentence imposed --
                     a. To reflect the seriousness of the offense; to promote respect for the law, and to provide just
                        punishment for the offense;



CR-104 (wpd 12/20)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 2
                Case 5:20-cr-00137-ODW Document 42 Filed 02/24/21 Page 3 of 7 Page ID #:188

 USA vs.       Jayro Diego                                                   Docket No.:       ED CR 20-00137-ODW

                     b. To afford adequate deterrence to future criminal conduct;
                     c. To protect the public from further crimes of the defendant; and
                     d. To provide the defendant with needed correctional treatment in the most effective manner.
         3.          The kinds of sentences available;
         4.          The guideline sentencing range;
         5.          The need to avoid unwarranted sentence disparities among defendants with similar records who have
                     been found guilty of similar conduct.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              February 24, 2021
              Date                                                U. S. District Judge


 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.



                                                                  Clerk, U.S. District Court




              February 24, 2021                             By    Sheila English /s/
              Filed Date                                          Deputy Clerk




CR-104 (wpd 12/20)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 3
               Case 5:20-cr-00137-ODW Document 42 Filed 02/24/21 Page 4 of 7 Page ID #:189

 USA vs.     Jayro Diego                                                             Docket No.:      ED CR 20-00137-ODW


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).



                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE



                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
                                                                                     convicted of a felony unless granted permission to do so by the probation
 2.    The defendant must report to the probation office in the federal              officer. This condition will not apply to intimate family members, unless
       judicial district of residence within 72 hours of imposition of a             the court has completed an individualized review and has determined
       sentence of probation or release from imprisonment, unless                    that the restriction is necessary for protection of the community or
       otherwise directed by the probation officer;                                  rehabilitation;

 3.    The defendant must report to the probation office as instructed by      10.   The defendant must refrain from excessive use of alcohol and must not
       the court or probation officer;                                               purchase, possess, use, distribute, or administer any narcotic or other
                                                                                     controlled substance, or any paraphernalia related to such substances,
 4.    The defendant must not knowingly leave the judicial district                  except as prescribed by a physician;
       without first receiving the permission of the court or probation
       officer;                                                                11.   The defendant must notify the probation officer within 72 hours of being
                                                                                     arrested or questioned by a law enforcement officer;
 5.    The defendant must answer truthfully the inquiries of the probation
       officer, unless legitimately asserting his or her Fifth Amendment       12.   For felony cases, the defendant must not possess a firearm, ammunition,
       right against self-incrimination as to new criminal conduct;                  destructive device, or any other dangerous weapon;

 6.    The defendant must reside at a location approved by the probation       13.   The defendant must not act or enter into any agreement with a law
       officer and must notify the probation officer at least 10 days before         enforcement agency to act as an informant or source without the
       any anticipated change or within 72 hours of an unanticipated                 permission of the court;
       change in residence or persons living in defendant’s residence;
                                                                               14.   The defendant must follow the instructions of the probation officer to
 7.    The defendant must permit the probation officer to contact him or             implement the orders of the court, afford adequate deterrence from
       her at any time at home or elsewhere and must permit confiscation             criminal conduct, protect the public from further crimes of the
       of any contraband prohibited by law or the terms of supervision and           defendant; and provide the defendant with needed educational or
       observed in plain view by the probation officer;                              vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.
 8.    The defendant must work at a lawful occupation unless excused by
       the probation officer for schooling, training, or other acceptable
       reasons and must notify the probation officer at least ten days
       before any change in employment or within 72 hours of an
       unanticipated change;




CR-104 (wpd 12/20)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                              Page 4
               Case 5:20-cr-00137-ODW Document 42 Filed 02/24/21 Page 5 of 7 Page ID #:190
             he defendant must also comply with the following special conditions (set forth below).



 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS



           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
 applicable for offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check
 or money order made payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number.
 Payments must be delivered to:



           United States District Court, Central District of California

           Attn: Fiscal Department

           255 East Temple Street, Room 1178

           Los Angeles, CA 90012

 or such other address as the Court may in future direct.



          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.



          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).



          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:



                     1. Special assessments under 18 U.S.C. § 3013;

                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United

                       States is paid):

           Non-federal victims (individual and corporate), providers of compensation to non-federal victims,

                                The United States as victim;

                     3. Fine;

                     4. Community restitution, under 18 U.S.C. § 3663(c); and

                     5. Other penalties and costs.




CR-104 (wpd 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5
               Case 5:20-cr-00137-ODW Document 42 Filed 02/24/21 Page 6 of 7 Page ID #:191
 USA vs.     Jayro Diego                                                         Docket No.:      ED CR 20-00137-ODW


CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS



         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or
open any line of credit without prior approval of the Probation Officer.



         When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the
Probation and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or
trust accounts. Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance of
opening a new account or modifying or closing an existing one, including adding or deleting signatories; changing the account number or name,
address, or other identifying information affiliated with the account; or any other modification. If the Probation Office approves the new
account, modification or closing, the defendant must give the Probation Officer all related account records within 10 days of opening,
modifying or closing the account. The defendant must not direct or ask anyone else to open or maintain any account on the defendant’s behalf.



        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.



                               These conditions are in addition to any other conditions imposed by this judgment.




                                                                     RETURN



 I have executed the within Judgment and Commitment as follows:

 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                      to

      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.


                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal


                                                                 CERTIFICATE



 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.


CR-104 (wpd 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                           Page 6
               Case 5:20-cr-00137-ODW Document 42 Filed 02/24/21 Page 7 of 7 Page ID #:192
 USA vs.     Jayro Diego                                                       Docket No.:      ED CR 20-00137-ODW


                                                                   Clerk, U.S. District Court


                                                              By
            Filed Date                                             Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY




Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.



         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.




         (Signed)

                     Defendant                                                    Date




                     U. S. Probation Officer/Designated Witness                   Date




CR-104 (wpd 12/20)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7
